Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US 10,706,449 B2 in view of US 9,222,836 B2 (“Conti”).
Claim 1: US 10,706,449 B2 claims a method for manufacturing color dependent products (col. 18, line 13), the method comprising:
capturing an image by a camera device on an electronic device (col. 18, lines 15-16);
col. 18, line 17);
receiving a selection, from a user, of an area of the image that is being displayed on the electronic device (col. 18, lines 18-19);
determining a color pixel data, based on the area, to be later manufactured into a color product (col. 18, lines 20-21);
converting the color pixel data to a manufacturable formula for the color product (col. 18, lines 24-25); and
custom manufacturing the color product based on the manufacturable formula (col. 18, lines 26-27).
US 10,706,449 B2 does not claim generating an image of a manufactured color product based on the color pixel data; and displaying the image of the manufactured color product on the display of the electronic device.  However, Conti teaches a method for manufacturing color dependent products that generates and displays an image of the manufactured color product (col. 10, lines 13-18 teaches displaying a representation of a person with hair having a color created by the colorant formulation) on a display (Fig. 1, “12”) of an electronic device (Fig. 1, “18”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Conti into the claimed invention of US 10,706,449 B2.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to see what her hair color would look like before applying the color treatment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 6, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,222,836 B2 (“Conti”) in view of US 2009/0169117 A1 (“BABA”).
Claim 1: Conti teaches a method for manufacturing color dependent products, the method comprising:
capturing an image by a camera device on an electronic device (Fig. 1, “12”; col. 6, lines 48-60);
displaying the image on a display of the electronic device (Fig. 1, “12”; col. 6, lines 38-42);
generating an image of a manufactured color product based on the color data; and displaying the image of the manufactured color product on the display of the electronic device (col. 10, lines 13-18 teaches displaying a representation of a person with hair having a color created by the colorant formulation) on a display (Fig. 1, “12”) of an electronic device (Fig. 1, “18”);
col. 5, lines 33-40); and
custom manufacturing the color product based on the manufacturable formula (col. 13, line 46-64).
Conti does not teach receiving a selection, from a user, of an area of the image that is being displayed on the electronic device; determining a color pixel data, based on the area.  However, BABA teaches receiving a selection, from a user, of an area of the image that is being displayed (paragraph [0033], lines 1-5) on an electronic device (Fig. 2; paragraph [0036]); and determining a color pixel data, based on the area (paragraph [0033], lines 5-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of BABA into the invention of Conti.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to obtain color, size, and pattern information for the selected region, as taught by BABA.
Claim 5: The cited prior art teaches the limitations of claim 1 as noted above.  Conti does not teach sending responsive text messages and email messages to the electronic device that contain a status of the manufacturing to customers.  However, this limitation is not functionally involved in the steps of the recited method.  Therefore this limitation is deemed to be nonfunctional descriptive material.  The steps of method would be performed the same regardless of what information was transmitted to the user’s device.  The In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994) also see MPEP 2111.05.
Claim 6: The cited prior art teaches the limitations of claim 1 as noted above.  Conti also teaches displaying one or more additional selectable colors, based on one or more elements that affect a quality of the capturing of the image, that are adjustable by the user (col. 10, lines 20-32).
Claims 15 and 16: The cited prior art teaches the limitations of claim 1 as noted above.  Conti also teaches transmitting the color pixel data to a server (Fig. 1, “28”); and transmitting, by the server (Fig. 1, “28”), the color pixel data to be displayed on one or more electronic devices (Fig. 1, “18”).
Claim 17: This claim is rejected under the same rationale as set forth above in claim 1.
Claims 18 and 19: This claim is rejected under the same rationale as set forth above in claims 15 and 16.



Claims 2, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,222,836 B2 (“Conti”) in view of US 2009/0169117 A1 (“BABA”) and further in view of US 9,498,974 B2 (“Choi”).
Claim 2: The cited prior art teaches the limitations of claim 1 as noted above.  Conti does not teach distributing and storing of customer data, the manufacturing formula and order data for active and archival use.  However, Choi teaches that a user can save color formulas for active and archival use (col. 16, lines 61-67).  The limitation “…for active and archival use…” is an intended use / functional language limitation that does affect the claim analysis.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Choi into the invention of Conti.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to save the color formulation for use at a later date.
Claim 8: The cited prior art teaches the limitations of claim 1 as noted above.  Conti does not teach naming the color product with a product name by a digital tool; and wherein naming further comprises creating a unique label, based on the color pixel data, for conveying product information to a manufacturing facility.  However, Choi teaches a method for producing customized cosmetics that selects and saves a color pixel data to be later manufactured into a color dependent product (col. 16, lines 22-31 teaches that a user can save the color information).

	Claims 11-13: The cited prior art teaches the limitations of claim 1 as noted above.  Conti does not teach receiving a selection of an additive from the user; and integrating the additive into the manufacturable formula, wherein the additive comprises at least one of: a cosmetic-grade pure pigment, a shimmering effect, a fluorescent additive, a catalyst, a thickener, a stabilizer, an emulsifier, a texturizer, an adhesion promoter, a UV stabilizer, a flattener, and a biocide.  However, Choi teaches a method for customizing cosmetic composition that allows a user to select an additive from the user; and integrates the additive into the manufacturable formula, wherein the additive comprises at least one of: a shimmering effect (col. 10, lines 33-38), wherein the additive comprises at least one of: a catalyst, a thickener, a stabilizer, an emulsifier, a texturizer, an adhesion promoter, a UV stabilizer, a flattener, and a biocide (col. 10, lines 38-43).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Choi into the invention of Conti. One of ordinary skill in the art would have been motivated to do so in order to allow a user to add any special additives to the composition.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,222,836 B2 (“Conti”) in view of US 2009/0169117 A1 (“BABA”) and further in view of US 5,960,411 (“Hartman”).
	Claim 3: The cited prior art teaches the limitations of claim 1 as noted above.  Conti does not teach communicating acknowledgement, acceptance or denial of an order to a customer through the electronic device.  However, Hartman teaches a method of placing an order over a network that communicates an acknowledgement and acceptance of an order (Fig. 1B “105”) to a customer through an electronic device (Fig. 2, “220”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Hartman into the invention of Conti.  One of ordinary skill in the art would have been motivated to do so in order to allow the user to place an order through the device and receive a confirmation that the user’s order was successful.
Claim 4: The cited prior art teaches the limitations of claim 1 as noted above.  Conti does not teach accepting user information including credit card information through secure means to process a payment.  However, Hartman teaches a method of placing an order over a network that accepts a user’s information including credit card information (Fig. 1C “108”) through secure means to process a payment (col. 1, line 66 – col. 2, line 16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,222,836 B2 (“Conti”) in view of US 2009/0169117 A1 (“BABA”) and further in view of US 2012/0262571 A1 (“WANG”).
	Claim 7: The cited prior art teaches the limitations of claim 6 as noted above.  Conti does not teach that the one or more elements comprise ambient light at a time of the capturing of the image.  However, WANG discloses that some digital cameras allow a user to manually set the ambient light color temperature (paragraph [0014], lines 9-13).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of WANG into the invention of Conti.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to perform white balancing, as taught by WANG.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,222,836 B2 (“Conti”) in view of US 2009/0169117 A1 (“BABA”) and further in view of US 2003/0043414 A1 (“Brady”)
Claim 9: The cited prior art teaches the limitations of claim 1 as noted above.  Conti does not teach approving the color product based on a comparison of a color of a finished color product to the color pixel data.  However, Brady teaches the use of “proofs” to provide a customer with a “preview” of an item before it is sent for print (i.e. manufactured).  Brady teaches that “proofs” serve the purpose of accurately representing the content and color separation so that a customer can provide approval (paragraph [0013] and [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate this feature of Brady into the invention of Conti.  One of ordinary skill in the art would have been motivated to do so in order to allow a user to preview the final product before it was manufactured.







Allowable Subject Matter
Claims 10, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 10 and 20 recite a combination of elements not found in the prior art.  Specifically, the claims recite the following:
	“…comparison of colors of the finished color product in wet, dry, and cured states.”

Claim 14 recites a combination of elements not found in the prior art.  Specifically, the claim recites the following:
	“wherein the additive causes the color product to change color in responsive to environmental stimuli; and wherein the additive is at least one of: a thermochromic paint or an electrochromic paint.”

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 7,571,122 B2 (“Howes”): Howes teaches a paint manufacturing system.   However, Howes does not teach or suggest the limitations identified above.
(ii) “Strategies For Mass Customization” by Dennis Pollard et al. (“Pollard”): Pollard generally discusses mass customization of products.  However, Pollard does not teach or suggest the limitations identified above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/NAEEM U HAQ/Primary Examiner, Art Unit 3625